



COURT OF APPEAL FOR ONTARIO

CITATION: Marin v. Baiu, 2019 ONCA 769

DATE: 20190930

DOCKET: C66560

Juriansz,
    Benotto and Miller JJ.A.

BETWEEN

Angela
    Marin  formerly Baiu

Applicant/Respondent in Appeal

and

Lucian
    Baiu

Respondent/Appellant in Appeal

Lucian Baiu, self-represented

Angela Marin, self-represented

Heard & released orally: September 26, 2019

On appeal from the judgment of Justice H. McGee of the Superior
    Court of Justice, dated January 21, 2019.

REASONS FOR DECISION

[1]

The parties have been involved in matrimonial litigation
    for eight years. On January 13, 2014, Justice Gilmore released reasons for
    judgment following a five-day trial. The judgment dealt with custody, support
    and equalization.

[2]

The husbands appeal from the judgment was
    dismissed on April 21, 2015. His application for leave to appeal to the Supreme
    Court was dismissed on April 29, 2015. His motion for reconsideration was filed
    with the Supreme Court but not accepted. He then failed to pay the equalization
    of $134,808.00 plus interest plus costs. The wife filed a writ of seizure and
    sale.

[3]

On March 14, 2016, the husband filed a Motion to
    Change to vary custody, terminate support and reduce the equalization payment.
    Various motions, orders and appeals followed. The parties discussed settlement.
    Just when it was thought that the litigation was over, the husband brought
    another Motion to Change, essentially asking for the same relief, except now he
    was seeking spousal support.

[4]

The motion was heard by Justice McGee on January
    11, 2019. She concluded that:

1.

she had no jurisdiction to adjust equalization
    payment;

2.

she had no jurisdiction to change the spousal
    support to award spousal support to the applicant since: i) there was no
    request in the originating process; and ii) there was no order for support to
    change;

3.

she required her husband to pay the outstanding
    cost order before proceeding with the motion to change child support;

4.

the wifes request to have the husband declared a vexatious litigant
    be dismissed because there was no such motion before her.

[5]

The husband appeals.

[6]

We do not accept the appellants submission that
    rule 59.06(2)(a) of the Rules of Civil Procedure applies with respect to subsequently
    discovered facts. The cases relied on by the appellant were not family law
    cases, and only the Family Law Rules, which have the objective of finality in
    family law matters, apply.

[7]

In any event, the fresh evidence the appellant
    sought to file could not have affected the result because the court below had no
    jurisdiction to vary equalization.

[8]

The husbands appeal is essentially seeking a
    new trial on all issues. There is no basis to set aside the order of the motion
    judge as there is no mistake of fact or law articulated. There is a high degree
    of deference owed to all matters of family law at the first instance, but in
    any event, we agree with the motion judges conclusions.

[9]

The appeal is dismissed.

[10]

The in-person respondent did not establish that
    she had incurred any cost for the appeal clause. There will be no costs of the
    appeal.

R.G.
    Juriansz J.A.

M.L.
    Benotto J.A.

B.W.
    Miller J.A.


